 



EXHIBIT 10.G.1

AMENDMENT NO. 1 TO THE
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

          Pursuant to Section 9.1 of the El Paso Energy Corporation Stock Option
Plan for Non-Employee Directors, Amended and Restated Effective as of January
20, 1999 (the “Plan”), the Plan is hereby amended as follows, effective July 16,
1999:

          Section 3 is amended to read as follows:

“SECTION 3 ADMINISTRATION OF THE PLAN

     Unlessf otherwise determined by the Board and subject to Section 9, the
Plan shall be administered by a management committee (the “Plan Administrator”)
consisting of the Chief Executive Officer of the Company and such other senior
officers as the Chief Executive Officer shall designate. The Plan Administrator
shall interpret the Plan, shall prescribe, amend and rescind rules relating to
the Plan from time to time as it deems proper and in the best interests of the
Company, and shall take any other action necessary for the administration of the
Plan.”

     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 16th day of July, 1999.

            EL PASO ENERGY CORPORATION
      By:   /s/ Joel Richards III         Joel Richards III        Executive
Vice President     

Attest:

     
/s/ David L. Siddall
   
Corporate Secretary
   

